    8:18-cv-03057-BHH-KFM             Date Filed 12/26/18       Entry Number 31         Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ANDERSON DIVISION


LESLIE JAY SHAYNE,                         )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )
                                           )
                                                                    CIVIL ACTION NO.
DISCOVER BANK,                             )
                                                                  8:18-cv-03057-BHH-KFM
                                           )
                     Defendant.            )
                                                                  Response in Opposition to
                                           )
                                           )                         Motion for Hearing
IN RE: Leslie Jay Shayne a/k/a Les Shayne,
Petitioner,                                )
                                           )
IN THE MATTER OF CHARLOTTE SHAYNE, )
an incapacitated person                    )
                                           )

          In addition to Plaintiff's Response to Discover’s Motion to Sever and Remand, Motion to

Seal, and Motion to Quash, Plaintiff filed a Motion for a Hearing on these motions. See Doc. No.

29. Discover opposes this request because Plaintiff has not stated any arguments or legal support

in opposition to the motions. Accordingly, a hearing on these motions is unnecessary.

          Plaintiff’s cover letter also requests a pre-trial conference with the Court. Such a request is

premature at this time, and Discover will comply with any Initial Order issued by the Court

pursuant to Local Rule 16.00(B).

          Respectfully submitted this 26th day of December, 2018.

                                                         /s/ David A. Elliott
                                                         David A. Elliott, Fed Bar No. 11538
                                                         Ryan S. Rummage, Fed Bar No. 12753
                                                         BURR & FORMAN LLP
                                                         420 North 20th Street, Suite 3400
                                                         Birmingham, Alabama 35203
                                                         Telephone: (205) 251-3000
                                                         Facsimile: (205) 458-5100
                                                         delliott@burr.com


32750258 v1
    8:18-cv-03057-BHH-KFM   Date Filed 12/26/18   Entry Number 31    Page 2 of 3




                                           rrummage@burr.com

                                           Attorneys for Defendant
                                           DISCOVER BANK




                                       2
32750258 v1
    8:18-cv-03057-BHH-KFM          Date Filed 12/26/18      Entry Number 31         Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the foregoing document by directing same to
Plaintiff’s office address by first-class, United States mail, postage prepaid, on this the 26th day
of December, 2018:


                                        Leslie Jay Shayne
                                          P.O. Box 503
                                    109 North Catherine Street
                                       Walhalla, SC 29691
                                       Fax: (864) 638-5146


                                                             /s/ David A. Elliott
                                                             OF COUNSEL




                                                 3
32750258 v1
